DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-14 and 16-31 are pending in this Office Action.
Claim(s) 1, 7, 10, 14, 16, and 18 are amended.
Claim(s) 15 is cancelled.
Claim(s) 21-31 are new.

Response to Arguments
Applicant’s arguments filed on 09/24/2021 with respect to the rejection(s) of claim(s) 1-14 and 16-20 under 35 USC 103, in light of amended claims 11, 7, 10, 14, 16, and 18, have been fully considered but they are not persuasive.
On pages 12-15 of Applicant’s Remarks, the Applicant appears to argue that reference Lam cannot be modified to included that newly added features “the first laser comprises a first grating reflector with a first reflection band centered at the first frequency” and “the second laser comprises a second grating reflector with a second reflection band centered at the second frequency”, because “Lam's LS 1 and LS2 are identical”. The Examiner respectfully disagrees. 
In one implementation, LS1 and LS2 are identical laser sources” (Col. 10, lines 50-56; emphasis added). Lam’s suggestion that that, in one implementation, LS1 and LS2 are identical laser sources does not amount to a teaching that two non-identical lasers is undesirable, or a teaching that criticizes, discredits, or otherwise discourages the use of two non-identical lasers. Additionally, Lam expressly notes that such suggested implementations are non-limiting of the invention (see Col. 2, lines 10-15). The portion of Lam cited by the Applicant is merely one suggested implementation of the invention of Lam, and does not limit Lam to solely this one implementation. 
Additionally, the Applicant has not provided any evidence to show that modifying Lam to use two non-identical laser sources would somehow render the device inoperable. Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide a second optical wave centered at a second frequency (LS2 LS1 and LS2 operate at two different frequencies. In regards to the newly added features in question, Buchold et al. US 2005/0180474 A1 (hereinafter Buchold), teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers, such as limited dynamic range (Par. 3-4).
Thus, modifying Lam such that “the first laser comprises a first grating reflector with a first reflection band centered at the first frequency” and “the second laser comprises a second grating reflector with a second reflection band centered at the second frequency”, would not render the device of Lam inoperable. To the contrary, such a modification would aid in achieving Lam’s intended function of LS1 and LS2 operating at two different frequencies.


In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, Lam was not cited alone to teach “maintaining, by a processor coupled to the laser device, the predetermined frequency spacing independent of an ambient temperature”. Rather, the feature in question was found to be obvious in view of a combination of the teachings of references Lam, Zhang, and Stewart. 
Lam teaches providing, by a first laser of a laser device, a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B); providing, by a second laser of the laser device, a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), the first frequency and the second frequency have a predetermined frequency spacing (“50 GHz wavelength spacing between upstream and downstream wavelengths, and 100 GHz wavelength 
Thus, a combination of the teachings of Lam and Zhang renders obvious providing, by a first laser of a laser device, a first optical wave centered at a first frequency; providing, by a second laser of the laser device, a second optical wave centered at a second frequency, the first frequency and the second frequency have a predetermined frequency spacing; and maintaining the frequencies of two separate lasers would necessarily, and inherently result in maintaining the frequency spacing between said lasers. If a first laser is held constant at a first frequency, and a second laser is held constant at a second frequency, then the spacing between the first frequency and the second frequency is also necessarily, and inherently held constant. Thus, a combination of the teachings a Zhang with Lam would have suggested to one of ordinary skill in the art that it would be desirable to maintain, by a processor coupled to the laser device, the predetermined frequency spacing, because this allows required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering, and a combination of the teachings of Stewart with Lam and Zhang would .


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/06/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
Claims 24 and 27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 24 and 27 contain new matter not present in the original disclosure.
Newly added Claims 24 and 27 recite the feature “wherein the second laser is not a directly-modulated laser (DML)”. Applicant is reminded that any negative limitation or exclusionary proviso must have basis in the original disclosure. The mere absence of a positive 
As such, the Examiner can find no support in Applicant’s original disclosure for the newly added feature “wherein the second laser is not a directly-modulated laser (DML)”. To the contrary, this newly added feature appears to directly contradict Applicant’s original disclosure, as the original disclosure expressly teaches that the second laser is in fact a directly-modulated laser (DML).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1, 3, 5-6, 9, 16, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. US 8320760 B1 (hereinafter Lam) in view of Zhang et al. CN104579536A (hereinafter Zhang; provided machine translation relied upon for the parenthetical citations presented below), and Buchold et al. US 2005/0180474 A1 (hereinafter Buchold).
Regarding Claim 1, Lam teaches an apparatus comprising: a receiver (810, Fig. 8); a transmitter (815, Fig. 8); a laser device coupled to the receiver and the transmitter (LS1 and LS2, Fig. 8; “LS1 and LS2 are identical tunable laser sources integrated into a single package”, Col. 10, line 10 - Col. 11, line 14) and comprising: a first laser configured to provide to the receiver a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide to the transmitter a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), the first frequency and the second frequency have a predetermined frequency spacing (“50 GHz wavelength spacing between upstream and downstream wavelengths, and 100 GHz wavelength spacing between neighboring upstream or neighboring downstream wavelengths”, Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam does not teach a processor coupled to the receiver, the transmitter, and the laser device and configured to control the first laser and the second laser to maintain the 
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Lam to include a processor coupled to the receiver, the transmitter, and the laser device and configured to control the first laser and the second laser to maintain the predetermined frequency spacing, because Lam teaches that LS1 and LS2 are tunable lasers capable of transmitting at upstream and downstream wavelengths via appropriate tuning of the tunable laser sources, and because including a processor coupled to the receiver, the transmitter, and the laser device and configured to perform control operations 
Lastly, Lam as modified by Zhang does not teach that the first laser comprises a first grating reflector with a first reflection band centered at the first frequency, and the second laser comprises a second grating reflector with a second reflection band centered at the second frequency. However, Buchold teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range (Par. 3-4). Additionally, as stated above, Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang such that the first 
Regarding Claim 3, Lam as modified by Zhang and Buchold teaches the apparatus of claim 1, wherein the second laser is a carrier laser (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the second optical wave is a carrier wave (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the transmitter is configured to: receive the carrier wave from the second laser (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B); receive a data signal from a processor (Lam, In a process block 350, each individual CP 150 generates upstream data signals. For CPs 150 having a WDM ONU 145, the upstream data signals are converted to the optical 
Lam does not explicitly teach that the processor for providing the data is the same as the processor configured to control the first laser and the second laser. However, it is held that the use of a one piece construction, wherein separate units are made integral into a single unit, would be merely a matter of obvious engineering choice (MPEP 2144.04). As such, merely integrating the processor for providing the data and the processor configured to control the first laser and the second laser into a single unit would be merely a matter of obvious engineering choice.
Regarding Claim 5, Lam as modified by Zhang and Buchold teaches the apparatus of claim 1, further comprising: a splitter coupled to the receiver and the transmitter (Lam, 805, Fig. 8) and configured to: provide a downstream optical signal to the receiver (Lam, downstream signals provided to receiver 810 via diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14), and receive an upstream optical signal from the transmitter (Lam, upstream signals from transmitter 815 output to diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14); and a port 
Regarding Claim 6, Lam as modified by Zhang and Buchold teaches the apparatus of claim 5, wherein the port is further configured to provide bidirectional communication over the optical fiber (Lam, single input/output port at left side of diplexer 805 for transmission of both upstream and downstream signals, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63), and wherein the port is the only communications port in the apparatus (Lam, single input/output port at left side of diplexer 805 for communication with trunk cable 110, Fig. 1 and Fig. 8; Col. 10, line 10 - Col. 11, line 14; Col. 3, line 19 - Col. 4, line 63).
Regarding Claim 9, Lam as modified by Zhang and Buchold teaches the apparatus of claim 1, wherein the apparatus is an optical network unit (ONU) (Lam, ONU 800, Fig. 8; Col. 10, 
Regarding Claim 16, Lam teaches an optical network unit (ONU) (800, Fig. 8) comprising: a receiver (810, Fig. 8); a laser device coupled to the receiver (LS1 and LS2, Fig. 8; “LS1 and LS2 are identical tunable laser sources integrated into a single package”, Col. 10, line 10 - Col. 11, line 14) and comprising: a first laser configured to provide to the receiver a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide an upstream optical signal centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), the first frequency and the second frequency have a predetermined frequency spacing (“50 GHz wavelength spacing between upstream and downstream wavelengths, and 100 GHz wavelength spacing between neighboring upstream or neighboring downstream wavelengths”, Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and the second laser is a directly-modulated laser (DML) (LS2 being directly modulated by driver circuitry 860, Fig. 8; Col. 10, line 10 - Col. 11, line 14; In a process block 350, each individual CP 150 generates upstream data signals. For CPs 150 having a WDM ONU 145, the upstream data signals are converted to the optical realm using direct amplitude modulation onto a tunable carrier wavelength allocated to the particular CP 150 by the user's WDM ONU 145, Col. 6, lines 38-55).
Lam does not teach a processor coupled to the receiver and the laser device and configured to control the first laser and the second laser to maintain the predetermined 
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Lam to include a processor coupled to the receiver and the laser device and configured to control the first laser and the second laser to maintain the predetermined frequency spacing, because Lam teaches that LS1 and LS2 are tunable lasers capable of transmitting at upstream and downstream wavelengths via appropriate tuning of the tunable laser sources, and because including a processor coupled to the receiver, the transmitter, and the laser device and configured to perform control operations in relation to 
Lastly, Lam as modified by Zhang does not teach that the first laser comprises a first grating reflector with a first reflection band centered at the first frequency, and the second laser comprises a second grating reflector with a second reflection band centered at the second frequency. However, Buchold teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range (Par. 3-4). Additionally, as stated above, Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang such that the first 
Regarding Claim 18, Lam as modified by Zhang and Buchold teaches the ONU of claim 16, further comprising a splitter coupled to the receiver and the second laser (Lam, 805, Fig. 8) and configured to: provide a downstream optical signal to the receiver (Lam, downstream signals provided to receiver 810 via diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14); and receive the upstream optical signal from the second laser (Lam, upstream signals from transmitter 815 output to diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14).
Regarding Claim 19, Lam as modified by Zhang and Buchold teaches the ONU of claim 18, further comprising a port coupled to the splitter (Lam, single input/output port at left side of diplexer 805, Fig. 8; Col. 10, line 10 - Col. 11, line 14) and configured to: receive the downstream optical signal from an optical line terminal (OLT) over an optical fiber (Lam, downstream signal received from central office 105 [WDM OLT 155] via trunk cable 110, Fig. 1 .

Claims 2 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang and Buchold, and further in view of Li et al. US 2009/0129787 A1 (hereinafter Li).
Regarding Claim 2, Lam as modified by Zhang and Buchold teaches the apparatus of claim 1, wherein the first laser is a local oscillator (LO), and wherein the first optical wave is an LO wave (Lam, LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the receiver is a coherent optical receiver (Lam, tunable optical receiver having coherent detection circuitry, Abst; Col. 10, line 10 - Col. 11, line 14) configured to: receive a downstream optical signal (Lam, receiver 810 receives downstream optical signal, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B); receive the LO wave from the first laser (Lam, LS1 configured to provide LO signal to receiver at downstream signal 
Lam as modified by Zhang and Buchold does not teach the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset. However, Li teaches an optical coherent receiver (Abst.; Fig. 1) wherein the downstream optical signal centered at a third frequency (frequency of received signal 101, Fig. 1; Par. 5-6); determining a frequency offset between the first frequency and the third frequency (110 determines a frequency offset between the frequency of LO 103 and the frequency of the received signal 101, Fig. 1; Par. 5-6); and providing to the processor a feedback signal based on the frequency offset (feedback signal 111 provided to controller 112 based on frequency offset, Fig. 1; Par. 5-6), because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero (Par. 5-6).
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Buchold to include the features the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset, because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero.

Lam as modified by Zhang and Buchold does not teach the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset. However, Li teaches an optical coherent receiver (Abst.; Fig. 1) wherein the downstream optical signal centered at a third frequency (frequency of received signal 101, Fig. 1; Par. 5-6); determining a frequency offset between the first frequency and the third frequency (110 determines a frequency offset between the frequency of LO 103 and the frequency of the received signal 101, Fig. 1; Par. 5-6); and providing to the processor a feedback signal based on the frequency offset (feedback signal 111 provided to controller 112 based on frequency offset, Fig. 1; Par. 5-6), because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero (Par. 5-6).
.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang and Buchold, and further in view of Mcnicol et al. US 2007/0154221 A1 (hereinafter Mcnicol).
Regarding Claim 4, Lam as modified by Zhang and Buchold teaches the apparatus of claim 3.
Lam as modified by Zhang and Buchold does not teach wherein the transmitter is further configured to further modulate the carrier wave using on-off keying (OOK) modulation or pulse-amplitude modulation (PAM). However, Mcnicol teaches that it is typical for an optical communication wavelength channel to be modulated using on-off keying (OOK) modulation or pulse-amplitude modulation (PAM) (Optical communications networks are becoming increasingly popular for data transmission due to their high bandwidth capacity. Typically, a bit-stream is encoded (e.g., using On-Off-Keying --OOK) to generate sequential symbols that are conveyed through a communications channel by a respective optical channel signal. In most cases, the optical channel signal is generated by a narrow-band optical source (e.g., a narrow-
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Buchold to include the features wherein the transmitter is further configured to further modulate the carrier wave using on-off keying (OOK) modulation or pulse-amplitude modulation (PAM), because it is typical for an optical communication wavelength channel to be modulated using on-off keying (OOK) modulation or pulse-amplitude modulation (PAM), therefore no unexpected results would occur. 

Claims 7-8, 20-23, and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang and Buchold, and further in view of Stewart et al. US 2005/0185684 A1 (hereinafter Stewart).
Regarding Claim 7, Lam as modified by Zhang and Buchold teaches the apparatus of claim 1.
Lam as modified by Zhang and Buchold does not teach wherein the laser device further comprises a controller coupled to the processor and configured to: receive a control signal from the processor; and perform a control action on both the first laser and the second laser in response to the control signal, wherein the controller is a heater and the control action is heating, the controller is a thermoelectric cooler (TEC) and the control action is cooling, or the controller is a bias current controller and the control action is bias current adjusting. However, 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Buchold to include the features wherein the laser device further comprises a controller coupled to the processor and configured to: receive a control signal from the processor; and perform a control action on both the first laser and the second laser in response to the control signal, wherein the controller is a heater and the control action is heating, the controller is a thermoelectric cooler (TEC) and the control action is cooling, or the controller is a bias current controller and the control action is bias current adjusting, because this allows a WDM laser transmitter to be maintained operating within design parameters over an extended ambient temperature range.
Regarding Claim 8, Lam as modified by Zhang and Buchold teaches the apparatus of claim 1, wherein the predetermined frequency spacing is set by a design of the laser device, 
Lam as modified by Zhang and Buchold does not teach wherein the processor is further configured to further maintain the predetermined frequency spacing independent of an ambient temperature. However, Stewart teaches an optical transmission device (Abst.) comprising a controller (thermoelectric cooler, Abst.; Par. 15; 206, Fig. 5) coupled to the processor (microprocessor 130, Par. 41-42) the processor is further configured to further maintain a predetermined frequency spacing independent of an ambient temperature (laser is heated or cooled to maintain desired wavelength [i.e. frequency spacing] independent of an ambient temperature, Abst.; Par. 15; Par. 36; Par. 41-42), because this allows a WDM laser transmitter to be maintained operating within design parameters over an extended ambient temperature range (Abst.).
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Buchold to include the features wherein the processor is further configured to further maintain the predetermined frequency spacing independent of an ambient temperature, because this allows a WDM laser transmitter to be maintained operating within design parameters over an extended ambient temperature range.
Regarding Claim 20, Lam as modified by Zhang and Buchold teaches the ONU of claim 16.

It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Buchold to include the features wherein the laser device further comprises a controller coupled to the processor and configured to: receive a control signal from the processor; and perform a control action on both the first laser and the second laser in response to the control signal, because this allows a WDM laser transmitter to be maintained operating within design parameters over an extended ambient temperature range.
Regarding Claim 21, Lam as modified by Zhang, Buchold and Stewart teaches the ONU of claim 20, wherein the controller is a heater and the control action is heating (Stewart, Abst.; Par. 15; Par. 36; Par. 41-42), the controller is a thermoelectric cooler (TEC) and the control action is cooling (Stewart, Abst.; Par. 15; Par. 36; Par. 41-42), or the controller is a bias current controller and the control action is bias current adjusting (Stewart, Par. 40; Par. 73).

Lam as modified by Zhang, Buchold and Stewart does not explicitly wherein the heating, the cooling, or the bias current adjusting is the same for both the first laser and the second laser. However, Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B). Additionally, Stewart teaches and perform a control action on a respective laser in response to the control signal (controls temperature of laser, Abst.; Par. 15; Par. 41-42), wherein the controller is a heater and the control action is heating (Abst.; Par. 15; Par. 36; Par. 41-42), the controller is a thermoelectric cooler (TEC) and the control action is cooling (Abst.; Par. 15; Par. 36; Par. 41-42), or the controller is a bias current controller and the control action is bias current adjusting (Par. 40; Par. 73), because this allows a WDM laser transmitter to be maintained operating within design parameters over an extended ambient temperature range (Abst.). Additionally, it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). In the present case, a combination of the teaches of both Lam and Stewart would have rendered obvious to one of ordinary skill in the art the general conditions of performing 
As such, it would have been obvious to one of ordinary skill in the art to further modify Lam as modified by Zhang, Buchold and Stewart wherein the heating, the cooling, or the bias current adjusting is the same for both the first laser and the second laser, because a combination of the of the teaches of both Lam and Stewart would have rendered obvious to one of ordinary skill in the art the general conditions of performing heating, cooling, or bias current adjusting for both the first laser and the second laser, and because it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, one of ordinary skill art could have arrived at the optimal or workable condition of performing the same adjustments for both the first laser and the second laser by routine experimentation, for example to maintain consistency between the two lasers.
Regarding Claim 23, Lam as modified by Zhang, Buchold and Stewart teaches the ONU of claim 21, wherein the controller is a bias current controller and the control action is bias current adjusting (Stewart, Par. 40; Par. 73).
Regarding Claim 25, Lam as modified by Zhang, Buchold and Stewart teaches the apparatus of claim 7.
Lam as modified by Zhang, Buchold and Stewart does not explicitly wherein the heating, the cooling, or the bias current adjusting is the same for both the first laser and the second laser. However, Lam teaches a first laser configured to provide a first optical wave centered at a In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). In the present case, a combination of the teaches of both Lam and Stewart would have rendered obvious to one of ordinary skill in the art the general conditions of performing heating, cooling, or bias current adjusting for both the first laser and the second laser, allowing the device of Lam to be maintained operating within design parameters over an extended ambient temperature range.
As such, it would have been obvious to one of ordinary skill in the art to further modify Lam as modified by Zhang, Buchold and Stewart wherein the heating, the cooling, or the bias 
Regarding Claim 26, Lam as modified by Zhang, Buchold and Stewart teaches the apparatus of claim 7, wherein the controller is a bias current controller and the control action is bias current adjusting (Stewart, Par. 40; Par. 73).

Claims 10, 12-14, and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Zhang and Stewart.
Regarding Claim 10, Lam teaches a method comprising: providing, by a first laser of a laser device and to a receiver, a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B); providing, by a second laser of the laser device and to a transmitter, a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), the first frequency and 
Lam does not teach maintaining, by a processor coupled to the laser device, the predetermined frequency spacing independent of an ambient temperature. However, Lam does teach that LS1 and LS2 are tunable lasers capable of transmitting at upstream and downstream wavelengths via appropriate tuning of the tunable laser sources (Abst.; Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25). Additionally, Zhang teaches on ONU (Fig. 2) comprising a processor (206, Fig. 1 and Fig. 2) coupled to the receiver (202, Fig. 1 and Fig. 2), the transmitter (201, Fig. 1 and Fig. 2), and the tunable optical transmitter device (Par. 31) and configured to control the tunable optical device of the transmitter and receiver to maintain a predetermined frequency spacing (The control unit performs power analysis and wavelength setting according to the output wavelength of the second optical transmitter and the beat frequency of the second optical receiver. By setting the wavelength of the tunable optical transmitter and detecting the beat noise, precise control of the wavelength of the tunable optical transmitter can be achieved, so that the required offset between the uplink signal wavelength and the downlink signal wavelength can be produced., Abst.; Par. 9; Par. 29-33), because this allows required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering (Abst.; Par. 9; Par. 29-33). Additionally, Stewart teaches an optical transmission device (Abst.) comprising a controller (thermoelectric cooler, Abst.; Par. 15; 206, Fig. 5) coupled to the processor 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to modify Lam to include maintaining, by a processor coupled to the laser device, the predetermined frequency spacing independent of an ambient temperature, because this allows required offset between the uplink signal wavelength and the downlink signal wavelength to be produced by detecting beat noise allowing for reduction in back Rayleigh scattering, and because this allows a WDM laser transmitter to be maintained operating within design parameters over an extended ambient temperature range.
Regarding Claim 12, Lam as modified by Zhang and Stewart teaches the method of claim 10, wherein the second optical wave is a carrier wave (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and wherein the method further comprises: receiving a data signal from a processor (Lam, In a process block 350, each individual CP 150 generates upstream data signals. For CPs 150 having a WDM ONU 145, the upstream data signals are converted to the optical realm using direct amplitude modulation onto a tunable carrier wavelength allocated to the particular CP 150 by the user's WDM ONU 145, Col. 6, lines 38-55; Fig. 3B); and modulating the carrier wave using the data signal to create an upstream optical 
Lam does not explicitly teach that the processor for providing the data is the same as the processor configured to control the first laser and the second laser. However, it is held that the use of a one piece construction, wherein separate units are made integral into a single unit, would be merely a matter of obvious engineering choice (MPEP 2144.04). As such, merely integrating the processor for providing the data and the processor configured to control the first laser and the second laser into a single unit would be merely a matter of obvious engineering choice.
Regarding Claim 13, Lam as modified by Zhang and Stewart teaches the method of claim 10.
Lam does not teach receiving a control signal from the processor; and performing a control action on both the first laser and the second laser in response to the control signal. However, Stewart teaches an optical transmission device and method (Abst.) comprising receiving a control signal from the processor (microprocessor 130 transmits control signal to TEC, Abst.; Par. 15; Par. 41-42); and performing a control action on a laser in response to the control signal (controls temperature of laser, Abst.; Par. 15; Par. 41-42), because this allows a 
It would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Stewart to include receiving a control signal from the processor; and performing a control action on both the first laser and the second laser in response to the control signal, because this allows a WDM laser transmitter to be maintained operating within design parameters over an extended ambient temperature range.
Regarding Claim 14, Lam as modified by Zhang and Stewart teaches the method of claim 13, wherein the control action is heating (Stewart, Abst.; Par. 15; Par. 36; Par. 41-42), cooling (Stewart, Abst.; Par. 15; Par. 36; Par. 41-42), or bias current adjusting (Stewart, Par. 40; Par. 73).
Regarding Claim 28, Lam as modified by Zhang and Stewart teaches the method of claim 14.
Lam as modified by Zhang and Stewart does not explicitly wherein the heating, the cooling, or the bias current adjusting is the same for both the first laser and the second laser. However, Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B), and a second laser configured to provide a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B). Additionally, Stewart teaches and perform a control action on a respective laser in response to the control signal In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). In the present case, a combination of the teaches of both Lam and Stewart would have rendered obvious to one of ordinary skill in the art the general conditions of performing heating, cooling, or bias current adjusting for both the first laser and the second laser, allowing the device of Lam to be maintained operating within design parameters over an extended ambient temperature range.
As such, it would have been obvious to one of ordinary skill in the art to further modify Lam as modified by Zhang and Stewart wherein the heating, the cooling, or the bias current adjusting is the same for both the first laser and the second laser, because a combination of the of the teaches of both Lam and Stewart would have rendered obvious to one of ordinary skill in the art the general conditions of performing heating, cooling, or bias current adjusting for both the first laser and the second laser, and because it is held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. Thus, one of ordinary skill art could have arrived at the optimal or workable condition of performing the same adjustments for both the first laser and 
Regarding Claim 29, Lam as modified by Zhang and Stewart teaches the method of claim 14, wherein the control action is the bias current adjusting (Stewart, Par. 40; Par. 73).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang and Stewart, and further in view of Li.
Regarding Claim 11, Lam as modified by Zhang and Stewart teaches the method of claim 10, further comprising: receiving a downstream optical signal (Lam, receiver 810 receives downstream optical signal, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam as modified by Zhang and Stewart does not teach the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset. However, Li teaches an optical coherent receiver (Abst.; Fig. 1) wherein the downstream optical signal centered at a third frequency (frequency of received signal 101, Fig. 1; Par. 5-6); determining a frequency offset between the first frequency and the third frequency (110 determines a frequency offset between the frequency of LO 103 and the frequency of the received signal 101, Fig. 1; Par. 5-6); and providing to the processor a feedback signal based on the frequency offset (feedback signal 111 provided to controller 112 based on frequency offset, Fig. 1; Par. 5-6), because an optical coherent receiver requires a device to control the frequency 
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Stewart to include the features the downstream optical signal centered at a third frequency; determining a frequency offset between the first frequency and the third frequency; and providing to the processor a feedback signal based on the frequency offset, because an optical coherent receiver requires a device to control the frequency of a local oscillator to let the difference (namely frequency offset) between this frequency and the frequency of a carrier wave be zero.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang and Buchold, and further in view of Ramachandran et al. US 2008/0273874 A1 (hereinafter Ramachandran).
Regarding Claim 24, Lam as modified by Zhang and Buchold teaches the apparatus of claim 3.
Lam as modified by Zhang and Buchold does teach wherein the second laser is not a directly-modulated laser (DML). However, Ramachandran teaches that externally modulated lasers are a well-known alternative to directly-modulated lasers in the art of optical transmitters, because they provide the advantages of low chirp and relatively little signal-to-noise degradation (Par. 4-6).
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Buchold .

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang and Stewart, and further in view of Ramachandran.
Regarding Claim 27, Lam as modified by Zhang and Stewart teaches the method of claim 10, wherein the second laser is a carrier laser (Lam, LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
Lam as modified by Zhang and Stewart does not teach wherein the second laser is not a directly-modulated laser (DML). However, Ramachandran teaches that externally modulated lasers are a well-known alternative to directly-modulated lasers in the art of optical transmitters, because they provide the advantages of low chirp and relatively little signal-to-noise degradation (Par. 4-6).
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Stewart wherein the second laser is not a directly-modulated laser (DML), because externally modulated lasers are a well-known alternative to directly-modulated lasers in the art of optical transmitters, which provide the advantages of low chirp and relatively little signal-to-noise degradation.

Claims 30 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam as modified by Zhang and Stewart, and further in view of Buchold.
Regarding Claim 30, Lam as modified by Zhang and Stewart teaches the method of claim 10.
Lam as modified by Zhang and Stewart does not teach wherein the first optical wave is centered at the first frequency based on a first grating reflector of the first laser having a first reflection band center at the first frequency. However, Buchold teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range (Par. 3-4). Additionally, as stated above, Lam teaches a first laser configured to provide a first optical wave centered at a first frequency (LS1 configured to provide LO signal to receiver at downstream signal wavelength [i.e. frequency], Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
It would have bene obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to further modify Lam as modified by Zhang and Stewart wherein the first optical wave is centered at the first frequency based on a first grating reflector of the first laser having a first reflection band center at the first frequency, because lasers comprising 
Regarding Claim 31, Lam as modified by Zhang and Stewart teaches the method of claim 10.
Lam as modified by Zhang and Stewart does not teach wherein the second optical wave is centered at the second frequency based on a second grating reflector of the second laser having a second reflection band center at the second frequency. However, Buchold teaches that lasers comprising a grating reflector are typical in the art (Par. 4; Par. 15-16), wherein such grating reflectors have a first reflection band centered at the frequency of emission of the laser (The fiber grating effectively locks the cavity output of the laser diode to the fixed wavelength of the fiber grating and centers the external cavity multi-longitudinal modes around that wavelength. In addition, the center wavelength of emission from the laser diode remains near the wavelength of maximum reflection of the fiber grating, Par. 15-16), because the use of such lasers avoids the problems associated with using unstabilized lasers such as limited dynamic range (Par. 3-4). Additionally, as stated above, Lam teaches a second laser configured to provide a second optical wave centered at a second frequency (LS2 configured to provide upstream carrier wavelength [i.e. frequency] to transmitter, Col. 10, line 10 - Col. 11, line 14; Col. 4, line 64 - Col. 5, line 25; Fig. 2A and 2B).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692. The examiner can normally be reached Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on (571)272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W LAMBERT/Examiner, Art Unit 2636